VENTERS, J.,
Dissenting.
Because I disagree with the Majority’s decision to discard Moreland, a sound and unanimous decision rendered by this Court less than four years ago, I dissent. I also believe the Majority misinterprets More-land.
Specifically, I challenge the Majority’s assertion that in Moreland this entire court “failed to consider the full text” of KRS 524.040(2)(a) and, consequently, was not aware that the current statute provides that one may be guilty of Intimidating a Participant in the Legal Process even when no legal proceeding was pending or imminent.8 I also reject the Majority’s assertion that in Moreland we mistakenly conflated the terms “legal process” and “official proceeding.” We did not. In fact, the holding in Moreland rests upon its recognition that “the legal process” is not. the same as “an official proceeding.”
A proper reading of Moreland and the proper resolution of this case depends upon the recognition that “the legal process” referred to in KRS 524.040(1) is not the same thing as “an official proceeding” mentioned in KRS 524.040(2)(a). The present tense verb, “to be,” in KRS 524.040(1) does not pertain to a pending or future “official proceeding,” but it does indeed apply to “the legal process.” So, while the current existence of an “official proceeding” is not an element of the crime, the contemporaneous existence of “the legal process” most certainly is: “A person is guilty of intimidating a participant in the legal process when [he threatens or uses force against] a person he believes to be a participant in the legal process.” KRS 524.040(1) (emphasis added).
The gist of Moreland has nothing to do with whether the victims were or might become participants in an “official proceeding.” At stake in Moreland was whether, at the time of Moreland’s threats, his victims were then and there involved in “the legal process.” Moreland rests upon the premise that the commission of a rape is not a “legal process” and so the victims were not participants in a “legal process” when Moreland threatened to kill them if *323they called the police. Being raped (as in Moreland), or being chased by a rapist with a gun (as in the instant case), is not synonymous with being a participant in “the legal process.” What is occurring is a crime, which is not “the legal process,” and if it is a “process” at all, it is an illegal process.
By overruling Moreland, the Majority now holds that every crime-in-progress is, in effect, a “legal process.” Consequently, almost any crime involving a criminal/victim confrontation will be tethered to the additional felony of Intimidating a Participant in the Legal Process because the victims of such crimes are typically intimidated.
The phrase “legal process” is no stranger to our jurisprudence. The Kentucky Court of Appeals recently addressed virtually the same question presented here in Barefield v. Commonwealth, 2011-CA-001851-MR, 2013 WL 2450529 (Ky.Ct.App. June 7, 2013). In Barefield, an assailant (Barefield) interrupted his victim’s effort to call police by grabbing and destroying her cell phone. He then raped her. Following Moreland, the Court concluded that Barefield could not be convicted of Intimidating a Participant in the Legal Process because the victim was not involved in the legal process at the time he destroyed her phone. Its analysis of “the legal process” deserves our attention:
We do not agree that if the jury believed Barefield knew Smith was attempting to call the police, it follows he believed Smith was a participant in the legal process. While KRS 524.040(2)(a) states “[a]n official proceeding need not be pending or about to be instituted at the time of the offense,” this provision simply means that the defendant’s belief need not reflect factual accuracy. Although KRS 524.010 does not define “legal process,” it requires more action than just reporting a crime, seeking assistance from the police or attempting to initiate a police investigation. See Godby v. Commonwealth, 187 S.W.3d 857, 859 n. 3 (Ky.App.2005) (raising the issue but declining to decide whether a police department’s internal investigation process which had not yet resulted in any charges came within the definition of “legal process” under KRS 524.040).
The definition of “legal process” in other contexts provides support for Barefield’s position that calling 911 as a matter of law is not an initiation of the legal process. In Fulcher v. Commonwealth, 149 S.W.3d 363, 377 (Ky.2004), the Kentucky Supreme Court defined the term “legal process” for purposes of KRS 505.020(l)(c) as including the issuance of an arrest warrant, the grand jury’s indictment and the arraignment^9] “[Djefinitions within the Penal Code are certainly persuasive authority in defining such terms even outside of the criminal law.” Shepherd v. Suburban Motor Freight, Inc., 780 S.W.2d 633, 634 (Ky. App.1989). The Supreme Court’s definition of a term in one portion of the Penal Code should be equally persuasive authority in defining the same term in another portion of the Penal Code. Accordingly, we find the definition in Ful-cher persuasive.
Additionally, other cases make it appear that “legal process” at minimum requires some significant step in a criminal action or civil suit, such as filings with a court which begin a case. See Commonwealth ex rel. Morris v. Morris, 984 S.W.2d 840, 841 (Ky.1998) (discussing 42 U.S.C. § 659(e)’s definition of “legal process” as including “any writ, order, summons, or other similar process in the *324nature of garnishment”); Sprint Communications Co., L.P. v. Leggett, 307 S.W.3d 109, 113-119 (Ky.2010) (discussing legal process in the context of the tort of abuse of process and equating legal process with the initiation of a legal action such as through the filing of a lawsuit or obtaining an indictment).
Id. at *3-*4. I agree with this analysis. “The legal process” does not encompass an ongoing crime, and so Edmonds’s victim was not a participant in “the legal process” when Edmonds chased after her, and he could not have reasonably believed her to be so. The legal process as contemplated under KRS 524.040 does not require an actual or imminent “official proceeding,” but it does require some level of formality that is lacking from one’s mere presence as a victim at the scene of an ongoing crime. It includes, for example, activities associated with the service of summonses, writs, subpoenas, and warrants, and other extra-judicial interactions with legal authorities such as a Terry-stop/frisk situation, a custodial interrogation, or voluntary interview of a witness or suspect, a traffic stop, administration of a breathalyzer test, and so on. The list is long and varied, but what is certain to me is that the occurrence of a crime is not what the General Assembly had in mind when it used the phrase, “the legal process.”
There remains one other reason that a directed verdict on the charge of Intimidating a Participant in the Legal Process was necessary in this case. Under the circumstances as theorized by the Commonwealth in the trial court and on appeal, the only subsection of KRS 524.040 that might conceivably cover Edmonds’s conduct is subsection (f). Under that subsection, in order to secure a conviction, the Commonwealth had to prove that Ed-monds: “Hinder[ed], delay[ed], or prevented] the communication to a law enforcement officer or judge of information relating to the possible commission of an offense[].” It should be noted that the crime is not committed by attempting to hinder, delay, or prevent such communication; actual hindrance, delay, and prevention is required. The fact that the police arrived on the scene immediately proves beyond cavil that the communication to police relative to Edmonds’s commission of a crime was not hindered, delayed, or prevented. Moreover, I fail to see how the victim’s attempt to use a cell phone adds anything to the analysis because, under the Majority opinion, interfering with a victim who was just screaming for help must now be regarded as hindering the reporting of the crime to police.
Finally, it is worth noting that under my view, Edmonds will receive the punishment he deserves for the terrible crimes that he actually committed. But I respectfully submit that the penal system should not pile on an additional felony sentence for conduct that is criminalized only by the most expansive interpretation of the criminal code. Accordingly, I dissent. Cunningham and Scott, JJ., join.

. KS.S 524.040 provides:
(1)A person is guilty of intimidating a participant in the legal process when, by use of physical force or a threat directed to a person he believes to be a participant in the legal process, he or she:
(a) Influences, or attempts to influence, the testimony, vote, decision, or opinion of that person;
(b) Induces, or attempts to induce, that person to avoid legal-process summoning him Or her to testify;
(c) Induces, or attempts to induce, that person to absent himself or herself from an official proceeding to which he has been legally summoned;
(d) Induces, or attempts to induce, that person to withhold a record, document, or other object from an official proceeding;
(e) Induces, or attempts to induce, that person to alter, destroy, mutilate, or conceal an object with intent to impair the object's integrity or availability for use in an official proceeding; or
(f)Hinders, delays, or prevents the communication to a law enforcement officer or judge of information relating to the possible commission of an offense or a violation of conditions of probation, parole or release pending judicial proceedings.
(2) For purposes of this section:
(a) An official proceeding need not be pending or about to be instituted at the time of the offense; and
(b) The testimony, record, document, or other object need not be admissible in evidence or free of a claim of privilege.
(3) Intimidating a participant in the legal process is a Class D felony.
(4)- In order for a person to be convicted of a violation of this section, the act against a participant in the legal process or the immediate family of a participant in the legal process shall be related to the performance of a duty or role played by the participant in the legal process.


. Footnote omitted.